Exhibit 10.7
EXECUTION COPY
NONCOMPETITION AGREEMENT
     THIS AGREEMENT, dated as of November 21, 2009 is made by and between Marc
N. Casper (“Employee”), and Thermo Fisher Scientific Inc., a Delaware
corporation whose principal offices are located at 81 Wyman Street, Waltham,
Massachusetts 02454 (“Employer”).
     WHEREAS, Employer, including its subsidiaries and affiliates, is the world
leader in the manufacture, development and distribution of scientific and
diagnostic instruments, equipment, supplies, workstations and chemicals used by
clinical and research laboratories, universities and other life and health
sciences customers, as well as diagnostic instruments, test materials and
related products for clinical laboratories; and teaching aids for science
education. In addition, Employer is a leading supplier of occupational health
and safety products and maintenance, repair and operating materials. Employer is
also a pioneer in the development of electronic and internet purchasing,
marketing and distribution systems.
     WHEREAS, Employer has developed and continues to develop and use certain
trade secrets, customer lists and other proprietary and confidential information
and data, which Employer has spent a substantial amount of time, effort and
money, and will continue to do so in the future, to develop or acquire such
proprietary and confidential information and to promote and increase its good
will.
     NOW, THEREFORE, in consideration of Employee’s continued employment by
Employer or a subsidiary or affiliate thereof, Employee understands and agrees
to the following:
     Section 1. Employee recognizes and acknowledges that it is essential for
the proper protection of Employer’s legitimate business interests that Employee
be restrained for a reasonable period following the termination of Employee’s
employment with Employer, either voluntarily or involuntarily, from competing
with Employer as set forth below.
     Employee acknowledges and agrees that during the term of Employee’s
employment with Employer, and for a period of twenty-four (24) months
thereafter, Employee will not, directly or indirectly, engage, participate or
invest in or be employed by any of the companies listed on Exhibit A attached
hereto within the Restricted Area, as defined below, all of which are deemed by
Employer and Employee to be competitors of Employer. The foregoing restrictions
shall apply regardless of the capacity in which Employee engages, participates
or invests in or is employed by a given business, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer or otherwise. In the event
that after the date hereof any of the companies listed on Exhibit A is acquired
by or is merged with a company not listed on Exhibit A, then Exhibit A shall be
deemed to be amended to include the name of the acquirer or the successor to the
listed company. After the date hereof, Employer may amend Exhibit A by written
notice to Employee delivered within thirty (30) days following Employer’s
acquisition of a company after the date hereof, to add a competitor of such
acquired company, and provided that such competitor has annual revenues at that
time of at least $300 million. The previous sentence notwithstanding, in the
event that after the date hereof, Employer is acquired by a third party, the
right of Employer or its successor to add competitors to Exhibit A pursuant to
the previous sentence shall terminate upon the closing of the acquisition of
Employer.

1



--------------------------------------------------------------------------------



 



     “Restricted Area” shall mean each state and territory of the United States
of America and each country of the world outside of the United States of America
in which Employer had developed, marketed, sold and/or distributed its products
and/or services within the last two (2) years of Employee’s employment.
     Section 2. During the term of Employee’s employment with Employer and for a
period of twenty-four (24) months after termination of Employee’s employment
with Employer for any reason, Employee will not: (i) employ, hire, solicit,
induce or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, any employee(s) of Employer to leave his or her
employment and become an employee, consultant or representative of any other
entity including, but not limited to, Employee’s new employer, if any; and/or
(ii) on behalf of any of the companies listed on Exhibit B attached hereto,
solicit, aid in or encourage the solicitation of, contract with, aid in or
encourage the contracting with, service, or contact any person or entity which
is or was, within the two (2) years prior to Employee’s termination of
employment with Employer, a customer or client of Employer, for purposes of
marketing, offering or selling a product or service competitive with Employer.
     Section 3. For the period of twenty-four (24) months immediately following
the end of Employee’s employment by Employer, Employee will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of this Agreement.
     Section 4. Employee understands and agrees that the provisions of this
section shall not prevent Employee from acquiring or holding publicly traded
stock or other publicly traded securities of a business, so long as Employee’s
ownership does not exceed 1% percent of the outstanding securities of such
company of the same class as those held by Employee or from engaging in any
activity or having an ownership interest in any business that is reviewed by the
Board of Directors of Employer.
     Section 5. Employee acknowledges that the time, geographic and scope of
activity limitations set forth herein are reasonable and necessary to protect
Employer’s legitimate business interests. However, if in any judicial proceeding
a court refuses to enforce this Agreement, whether because the time limitation
is too long or because the restrictions contained herein are more extensive
(whether as to geographic area, scope of activity or otherwise) than is
necessary to protect the legitimate business interests of Employer, it is
expressly understood and agreed between the parties hereto that this Agreement
is deemed modified to the extent necessary to permit this Agreement to be
enforced in any such proceedings.
     Section 6. Employee further acknowledges and agrees that it would be
difficult to measure any damages caused to Employer which might result from any
breach by Employee of any of the promises set forth in this Agreement, and that,
in any event, money damages would be an inadequate remedy for any such breach.
Accordingly, Employee acknowledges and agrees that if he or she breaches or
threatens to breach, any portion of this Agreement, Employer shall be entitled,
in addition to all other remedies that it may have: (i) to an injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual

2



--------------------------------------------------------------------------------



 



damage to Employer; and (ii) if Employee fails substantially to cure such breach
within thirty (30) days following Executive’s receipt of written notice thereof
from Employer, and if a final, non-appealable order is entered by a court of
competent jurisdiction holding Employee liable for a breach of a material
portion of this Agreement, to be relieved of any obligation to provide any
further payment or benefits to Employee or Employee’s dependents.
     Section 7. The parties acknowledge and agree that should it become
necessary for either party to file suit to enforce the covenants contained
herein, the prevailing party in such suit shall be entitled to recover his or
its reasonable costs incurred in conducting the suit including, but not limited,
to reasonable attorneys’ fees and expenses.
     Section 8. Employee acknowledges and agrees that this Agreement does not
constitute a contract of employment and does not imply that Employer or any of
its subsidiaries will continue Employee’s employment for any period of time.
     Section 9. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and any previous agreements or
understandings between the parties regarding the subject matter hereof are
merged into and superseded by this Agreement.
     Section 10. This Agreement cannot be modified, amended or changed, nor may
compliance with any provision hereof be waived, except by an instrument in
writing executed by the party against whom enforcement of such modification,
amendment, change or waiver is sought. Any waiver by a party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict compliance with any
provision of this Agreement at any time shall not deprive such party of the
right to insist upon strict compliance with such provision at any other time or
of the right to insist upon strict compliance with any other provision hereof at
any time.
     Section 11. All notices, requests, demands, consents and other
communications which are required or permitted hereunder shall be in writing,
and shall be deemed given when actually received or if earlier, two days after
deposit with the U.S. postal authorities, certified or registered mail, return
receipt requested, postage prepaid or two days after deposit with an
internationally recognized air courier or express mail, charges prepaid,
addressed as follows:
     If to Employer:
Thermo Fisher Scientific Inc.
81 Wyman Street
Waltham, Massachusetts 02454
Attention: General Counsel
     If to Employee, at the address set forth above or to such other address as
any party hereto may designate in writing to the other party, specifying a
change of address for the purpose of this Agreement.

3



--------------------------------------------------------------------------------



 



     Section 12. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     Section 13. This Agreement shall be construed and interpreted in accordance
with, and shall be governed exclusively by, the laws of the Commonwealth of
Massachusetts and the federal laws of the United States of America.
     Section 14. Intentionally Omitted.
     Section 15. Employer shall reimburse Employee for reasonable legal fees
incurred in the negotiation and preparation of this Agreement and the other
amendments and agreements being executed contemporaneously herewith.
     Section 16. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT AND HAS HAD ADEQUATE TIME AND OPPORTUNITY TO CONSULT WITH AN ATTORNEY
OF EMPLOYEE’S OWN CHOOSING REGARDING THE MEANING OF THE TERMS AND CONDITIONS
CONTAINED HEREIN, AND EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE FULLY
UNDERSTANDS THE CONTENT AND EFFECT OF THIS AGREEMENT AND AGREES TO ALL OF THE
PROVISIONS CONTAINED HEREIN.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              EMPLOYEE:   THERMO FISHER SCIENTIFIC INC.    
 
           
/s/ Marc N. Casper
 
Marc N. Casper
  By:
Name:   /s/ Seth H. Hoogsian
 
Seth H. Hoogasian    
 
  Title:   Senior Vice President, General Counsel and Secretary    

5